PER CURIAM.
We affirm the trial court’s order insofar as it holds that appellee is entitled to pre*710judgment interest. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985). However, the record does not adequately support the date chosen by the court for computation purposes. Here, the most recent damages claimed are for lost profits for four successive years. Since the jury verdict was for less than the full claim, appellant is correct in contending that interest should be predicated on the most recent periods covered by the damages claim. We therefore reverse and remand for a new hearing on the amount of prejudgment interest to be awarded.
Reversed and remanded.